CLD-069 NOT PRECEDENTIAL

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 21-2697

UNITED STATES OF AMERICA
V.
ANDRE HENRY,

Appellant

 

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Criminal Action No. 2-06-cr-00033-001)
District Judge: Jan E. DuBois

 

Submitted on Motion for Summary Action Pursuant to
Third Circuit LAR 27.4 and I.0.P. 10.6
January 27, 2022

Before: AMBRO, SHWARTZ, and BIBAS, Circuit Judges

(Opinion filed: March 7, 2022)

OPINION™

 

* This disposition is not an opinion of the full Court and pursuant to I.0.P. 5.7 does not
constitute binding precedent.
PER CURIAM

Federal prisoner Andre Henry appeals from the District Court’s order denying his
motion pursuant to 18 U.S.C. § 3582(c)(1)(A). The Government timely filed a motion for
summary affirmance. For the following reasons, we grant the Government’s motion and
will affirm.

In 2007, a jury found Henry guilty on twenty-seven counts, including armed bank
robbery, solicitation of murder, attempted carjacking, and various firearms offenses. The
District Court sentenced Henry to over 80 years’ imprisonment. We affirmed on appeal.

See United States v. Henry, 360 F. App’x 395 (3d Cir. 2010). Henry then filed a motion

 

pursuant to 28 U.S.C. § 2255, which the District Court denied. We denied his request for
a certificate of appealability. See C.A.3 No. 11-1101. Henry’s anticipated release date is
in 2076.

In April 2021, Henry filed a motion for a reduction of sentence and compassionate

release, see 18 U.S.C. § 3582(c)(1)(A)(), citing his youth at the time he committed his

 

offenses, his rehabilitation while incarcerated, the changes in federal sentencing since his
conviction, and the time he has already served. The District Court denied the motion and
Henry filed a notice of appeal. The Government filed a motion to summarily affirm the

District Court’s order, to which Henry has not responded.!

 

' Henry did file a motion to stay these proceedings pending the resolution of a petition for
certiorari raising similar issues. See Motion to Stay, CA3 ECF No. 12. However, the
Supreme Court has denied that petition, see Jarvis v. United States, No. 21-568 (U.S. Jan.
10, 2022), 2022 WL 89314, and we accordingly deny Henry’s motion.

2
We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a district court’s
decision to deny a motion for compassionate release for abuse of discretion. See United
States v. Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020). “[W]e will not disturb the District
Court’s decision unless there is a definite and firm conviction that it committed a clear
error of judgment in the conclusion it reached upon a weighing of the relevant factors.”
Id. (quotation marks and citation omitted). We may summarily affirm if the appeal
presents no substantial question. See 3d Cir. L.A.R. 27.4; 3d Cir. L.0.P. 10.6.

A district court may reduce a defendant’s term of imprisonment “after considering
the factors set forth in § 3553(a) .. . if it finds that . . . extraordinary and compelling
reasons watrant such a reduction . . . and that such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Compassionate release is discretionary, not mandatory; even if a
defendant is eligible, a district court may deny compassionate release upon determining
that a sentence reduction would be inconsistent with the § 3553(a) factors.” See
Pawlowski, 967 F.3d at 330; United States v. Jones, 980 F.3d 1098, 1102 (6th Cir. 2020)
(finding no abuse of discretion where “the district court found for the sake of argument
that an extraordinary and compelling circumstance existed . . . but that the § 3553(a)

factors counseled against granting compassionate release”).

 

* The sentencing factors require the courts to consider, inter alia, the nature and
circumstances of the offense; the history and characteristics of the defendant; the need for
the sentence to reflect the seriousness of the offense, promote respect for the law, provide
just punishment, afford adequate deterrence, protect the public from future crimes by the
defendant; and the need to avoid unwarranted sentencing disparities. 18 U.S.C. § 3553(a).
We recently considered how the changes brought about by the First Step Act of
2018 affect the evaluation of motions for compassionate release. See generally United
States v. Andrews, 12 F.4th 255 (3d Cir. 2021). We concluded, among other things, (1)
that the U.S. Sentencing Commission’s policy statement regarding compassionate-release
motions initiated by the Bureau of Prisons, see U.S. Sent’g Guidelines Manual § 1B1.13
(U.S. Sent’g Comm’n 2018), was not a binding “applicable policy statement” under the
statute for the purposes of prisoner-initiated motions, though it remains a useful guide,
see Andrews, 12 F.4th at 259-60; and (2) that neither the duration of a sentence nor the
nonretroactive changes to the mandatory minimums for brandishing a firearm during a
crime of violence under 18 U.S.C. § 924(c) constitute “extraordinary and compelling
reasons” warranting compassionate release, id. at 260-61.

The District Court’s order denying Henry’s motion pre-dated our decision in
Andrews. Recognizing the then-open question of the relevance of the new section 924(c)
mandatory minimums, the District Court declined to decide whether Henry had presented
extraordinary and compelling reasons for release. See Order 6-7, ECF No. 889. Instead,
following the procedure outlined in USSG § 1B1.13, the District Court determined (1)

that Henry failed to show that if released he would not pose a danger to the community,

 

3 However, we made clear that “the current sentencing landscape may be a legitimate
consideration for courts at the next step of the analysis when they weigh the § 3553(a)
factors.” Id. at 262. The District Court here explained that, were Henry sentenced now,
the new mandatory minimums likely would result in a sentence of 622 months, rather
than the 982 months he is currently serving. See Order 8, ECF No. 889.

4
as defined in 18 U.S.C. § 3142(g); and (2) that granting his motion would be inconsistent
with the sentencing factors enumerated in 18 U.S.C. § 3553(a). See id. at 7-8.4

The District Court’s evaluation of the section 3553(a) sentencing factors is itself
sufficient to support denying his motion. The District Court explained that releasing
Henry at this point would represent “approximately one-third of the sentence that would
be imposed at this time [under the new § 924(c) mandatory minimums], and one-fifth of
his actual sentence,” and therefore “[would] not reflect the seriousness of the crimes of
conviction, promote respect for the law, or provide just punishment for [Henry]’s
criminal conduct.” Order 8, ECF No. 889; see also Pawlowski, 967 F.3d at 331
(“Because a defendant’s sentence reflects the sentencing judge’s view of the § 3553(a)
factors at the time of sentencing, the time remaining in that sentence may . . . inform
whether [compassionate] release would be consistent with those factors.”’).

Moreover, following Andrews, it now clear that Henry’s proposed “extraordinary

and compelling reasons” warranting release are insufficient.” While we agree with the

 

4 To the extent Henry argues that the District Court incorrectly weighed the facts in this
analysis, our task is not to conduct a de novo review, and Henry fails to demonstrate any
abuse of discretion. To the extent he argues that evaluating dangerousness under section
3142(g) was itself error because the Sentencing Commission’s policy statement is no
longer binding, we disagree. First, as noted above, the policy statement may continue to
serve as a guide for prisoner-initiated motions for compassionate release. Second, even
setting aside the policy statement, a District Court is still statutorily required to evaluate
the relevant sentencing factors, among which is “the need for the sentence imposed .. . to
protect the public from further crimes of the defendant.” 18 U.S.C. § 3553(a)(2)(C). The
District Court’s consideration of Henry’s potential dangerousness was therefore not
inappropriate. Cf. United States v. Kurzynowski, 17 F.4th 756, 760 (7th Cir. 2021)
(consideration of future dangerousness under § 3142(g) not reversible error where “the
district court also conducted an appropriate § 3553(a) analysis’).

> The Government correctly notes that the cases that Henry attempts to analogize to his

5

 
District Court that Henry has undertaken admirable rehabilitative steps, the length of his
sentence and the fact that it would be different under the current sentencing regime are
simply not sufficiently extraordinary and compelling. See Andrews, 14 F.4th at 260-61.

Based on the foregoing, Henry’s appeal does not present a substantial question.

We therefore will summarily affirm the District Court’s order.

 

own situation were all decided before Andrews, on the assumption that the changes to the
mandatory minimums could establish extraordinary and compelling reasons and are
therefore inapposite. See Mot. for Summ. Aff. 30, CA3 ECF No. 10.

6